Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-25-2005

Pergosky v. PA Power & Light Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1855




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Pergosky v. PA Power & Light Co" (2005). 2005 Decisions. Paper 1134.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1134


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No: 04-1855

                                  JOHN PERGOSKY,

                                           Appellant


                                             v.

             PENNSYLVANIA POWER & LIGHT COMPANY;
     RETIREMENT PLAN OF PENNSYLVANIA POWER & LIGHT COMPANY

                    On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                D.C. Civil No. 03-cv-06549
                  District Judge: Honorable Franklin S. Van Antwerpen

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 March 8, 2005
             BEFORE: NYGAARD, McKEE & RENDELL, Circuit Judges

                                  (Filed: May 25, 2005)

                                       OPINION

PER CURIAM

      Plaintiff employee asks us to review the District Court’s grant of the employer’s

motion to dismiss plaintiff’s suit for employee benefits under the Employee Retirement

Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq. We will affirm.

      Inasmuch as we are writing only for the parties we need not set forth the

background of this dispute except insofar as may be helpful to our brief discussion. The
District Court concluded that the instant suit was barred by the doctrine of collateral

estoppel based upon plaintiff’s prior suit against the defendant under the Age

Discrimination and Employment Act and the settlement agreement that terminated that

litigation. The District Court has filed a very thoughtful and thorough Memorandum and

Order dated March 2, 2004, wherein the court explains why the doctrine of collateral

estoppel precludes defendant from raising the instant claims. We will affirm the District

Court’s dismissal substantially for the reasons set forth in the Memorandum and Order.




                                              2